from the probation revocation appeal on June 5, 2012, Harris v. State,
                  Docket No. 58509 (Order of Affirmance, May 9, 2012). Under these
                  circumstances, appellant failed to demonstrate that the probation
                  revocation proceedings or the appeal taken from those proceedings
                  excused the entire delay as his claims challenging the revocation were
                  reasonably• available to be raised at an earlier time.          See Hathaway v.
                  State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). Moreover, the order
                  revoking probation did not provide good cause to raise claims challenging
                  the validity of the judgment of conviction. See generally Sullivan v. State,
                  120 Nev. 537, 540, 96 P.3d 761, 764 (2004). Therefore, the district court
                  did not err in denying the petition as procedurally barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3




                                                                                           J.
                                                     Hardesty


                                                                &Let   I   4r51            J.
                                                     Douglas


                                                               akzArvi                 ,
                                                                                           J.
                                                     Cherry




                        3 We  have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in this matter, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously presented in the proceedings
                  below, we have declined to consider them in the first instance.


SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A astgo
                  cc: Hon. Valorie J. Vega, District Judge
                       Brandon Kale Harris
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    me